Citation Nr: 0420332	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  97-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for mental disorder, to 
include post-traumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a treating psychotherapist


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service during the period March 
1981 to February 1984, ending in an honorable discharge.  His 
subsequent service from March 1984 to January 1985 ended in 
an other-than-honorable discharge by reason of misconduct.  
This period of service has been held to be of such nature as 
to be a bar to VA compensation benefits.

Appellant and his a treating psychotherapist testified before 
the RO in July 1997.  Appellant subsequently requested a 
hearing before the Board, but failed to appear at the hearing 
scheduled in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's appeal was pending before the Board on the date 
of enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA in effect requires VA to advise the veteran 
to "give us all you've got" in terms of evidence supporting 
the claim.  38 C.F.R. § 3.159(b)(1) (2003).  This notice has 
not been clearly provided in this case.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
providing medical examination or obtaining a medical opinion 
when necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Appellant was diagnosed in service with mixed personality 
disorder with antisocial, violent, impulsive traits, as well 
as chronic alcoholism not responsive to rehabilitation.  This 
appears to have been during the period of service which may 
not be considered for VA benefits.  Appellant submitted a 
claim in January 1996 for service connection for major 
depression, nervous condition, and post-traumatic stress 
disorder (PTSD).

A VA psychiatric examination in March 1996 noted history of 
depression and drug and alcohol abuse.  The examiner's formal 
diagnosis did not comment on the presence of the claimed 
disabilities (depression, nervous condition, and PTSD) and 
did not provide an opinion as to whether it is at least as 
likely as not that appellant has a current mental disorder 
that was related to his honorable period of military service.  
  
A subsequent report in September 1996 to the Social Security 
Administration (SSA) by the VA Mental Health Clinic provided 
a detailed diagnosis of dysthymic disorder and bipolar 
disorder; SSA granted a disability for severe bipolar 
affective disorder and severe dysthymic disorder in March 
1997.  There is no VA medical opinion on file as to whether 
the bipolar disorder is related to the honorable service.

Appellant contends that one of his mental disabilities is 
service-induced PTSD, although there is no competent 
diagnosis of PTSD in the record.  RO sent appellant a number 
of PTSD stressor questionnaires, and appellant responded that 
his alleged PTSD is due in part to being beaten by the ship's 
master-at-arms while he was handcuffed.  At least some of 
these stressors have been related to the period of service 
that may not be considered for VA benefits.  It is not clear 
whether some of the claimed stressors may be related to the 
honorable period.  This needs to be clarified.   If the 
stressors are shown to be claimed during the first period of 
service, since one of the stressors is an alleged physical 
assault requires special steps in the development of the 
claim; since those steps were not performed, the Board must 
remand the case back to the RO.

If a claim for PTSD is based upon personal assault, there are 
a number of types of evidence that may be considered in 
support of the claimed stressor incident even though the 
incident is not mentioned in the service personnel or medical 
records.  See M21-1, Part III, par. 5.14d; see also Cohen v. 
Brown, 10 Vet. App. 128 (1997) and YR v. West, 11 Vet. App. 
393, 399 (1998).   VA cannot deny a claim for PTSD that is 
based on an alleged in-service personal assault without first 
advising the claimant of these alternative sources of 
evidence and giving the claimant an opportunity to provide 
such evidence or to advise VA where such evidence can be 
procured.  38 C.F.R. § 3.304(f)(3) (2003).  A sample letter 
is provided in M21-1, Part III, par. 5.14d(5), Exhibits B-10 
and B-11.  It does not appear that appellant has been 
provided such notice.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for acquired mental disability, 
to include PTSD, have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Appellant should be advised to "give 
us all you've got" in connection with 
his claim.  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that his 
assistance is needed in obtaining or 
identifying pertinent records, that 
assistance should be requested.

2.  The RO should contact the veteran 
to ascertain whether there are any 
stressors that occurred during the 
first period of service.  Specifically, 
it should be ascertained whether there 
are physical abuse events claimed in 
that period.  If so, the RO must 
provide appellant with notice of the 
PTSD stressor evidence appropriate to 
cases in which the alleged stressor 
relates to an in-service physical 
assault, in accordance with 38 C.F.R. 
§ 3.305(f)(3) (2003) and M21-1, Part 
III, par. 5.14d, Exhibits B-10 and B-
11.

3.  Following completion of the above, 
appellant should be afforded a VA 
psychiatric examination to determine 
any and all psychiatric conditions that 
appellant currently has.  The examiner 
should review the claims file prior to 
the examination.  For each mental 
condition identified by the examiner, 
the examiner should indicate whether 
that condition is disabling and whether 
it is at least as likely as not that 
the condition was related to any event 
or occurrence in the first, honorable, 
period of service.  If appellant does 
not manifest the symptoms of the 
claimed disabilities, PTSD or 
depression, the examiner should 
specifically so state.  

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for mental disorder, 
including PTSD and depression.  This 
review should include all evidence 
added to the record to the file since 
the supplementary statement of the case 
was issued.  In fact, in order to 
comply with all notice and duty to 
assist provisions, the RO should 
conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




